EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the examiner was unable to find prior art that anticipates or renders obvious the following limitations:
collecting, by a computer, evidence data, comprising one or more evidence data entries, associated with a criteria, wherein an evidence data entry includes a decision indicator indicating that the criteria is either met or not met by the evidence data entry; 
generating, by the computer, candidate evidences, comprising a corpus of data associated with the criteria, against which the criteria is to be validated; 
evaluating, by the computer, a candidate evidence against the evidence data; and generating, by the computer, a score indicating a validity of the criteria with respect to the candidate evidence, based on the decision indicators associated with the evidence data entries, wherein the score corresponds to one of Met, Not Met, or Missing; 
converting negated text in the evidence data entries to neutral text; 
converting negated text in the candidate evidence to neutral text; 
negating the respective decision indicators associated with the negated evidence data entries; and in case a candidate evidence is negated, changing a score corresponding to Met to a score corresponding to Not Met, and a score corresponding to Not Met to a score corresponding to Missing.
Claims 2-6 are allowed by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157